Case 21-16520-JNP           Doc 21     Filed 08/16/21 Entered 08/16/21 11:31:28        Desc Main
                                       Document     Page 1 of 3




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Joseph Lubertazzi, Jr., Esq.
 Franklin Barbosa, Jr., Esq.
 McCARTER & ENGLISH, LLP
 100 Mulberry Street
 Newark, New Jersey 07102
 (973) 622-4444
 jlubertazzi@mccarter.com
 fbarbosa@mccarter.com

 Counsel for Tiger Finance, LLC

 In re:                                               Chapter 11

 ALUMINUM SHAPES, L.L.C.,                             Case No. 21-16520 (JNP)

                           Debtor.


       APPLICATION FOR ADMISSION OF STEVEN E. FOX PRO HAC VICE

          The undersigned hereby seeks an Order granting the admission pro hac vice of Steven E.

Fox of Riemer & Braunstein LLP to practice before this Court in connection with the above-

captioned matter. This application (the “Application”) is submitted pursuant to Rule 9010-1 of

the Local Rules of the United States Bankruptcy Court for the District of New Jersey. Unless

requested by other parties, no oral argument is requested. A proposed form of Order is attached.

In support of the Application, Joseph Lubertazzi, Jr., Esq. hereby represents as follows:

          1.      I am an attorney with McCarter & English, LLP, which law firm maintains offices

at Four Gateway Center, 100 Mulberry Street, Newark, New Jersey 07102. McCarter & English,

LLP has been retained to serve as local counsel for Tiger Finance, LLC (“Tiger”) in connection

with the above-captioned matter.
ME1 37232157v.1
Case 21-16520-JNP           Doc 21    Filed 08/16/21 Entered 08/16/21 11:31:28              Desc Main
                                      Document     Page 2 of 3




        2.        I am an attorney-at-law of the State of New Jersey, and I am admitted to practice

before the United States District Court for the District of New Jersey.

        3.        I submit this Application, pursuant to Civ. Rule 101.1(c) of the Local Rules of the

United States District Court for the District of New Jersey and Rule 9010-1 of the Local Rules of

Bankruptcy Practice for the United States Bankruptcy Court for the District of New Jersey, in

support of an Order Approving Admission, Pro Hac Vice, of Steven E. Fox.

        4.        Mr. Fox is an attorney with Riemer & Braunstein LLP which maintains an address

of Times Square Tower, Suite 2506, Seven Times Square, New York, New York 10036.

        5.        Attached is a certification of Mr. Fox in which he certifies that he has been admitted

to the bar of the State of New York since 1987. Further, Mr. Fox is a member in good standing in,

and is admitted to practice before, the following courts:


 Court                                                             Year of Admission
 U.S. District Court, Southern District of New York                1/14/1987
 U.S. District Court, Eastern District of New York                 10/25/1993
 U.S. District Court, Northern District of New York                7/2/2012
 U.S. District Court, Northern District of Illinois                10/23/2002
 U.S. District Court, Southern District of Ohio                    2/5/2004


        6.        Mr. Fox further certifies that he is, and has remained, a member in good standing

of said bar at all times, that no disciplinary proceedings are pending against him in any jurisdiction

and no discipline has previously been imposed on him in any jurisdiction.

        7.        Mr. Fox is familiar with the circumstances surrounding the above-captioned matter

and applicable facts and law, and his presence will serve the best interests of Tiger.

        WHEREFORE, the undersigned respectfully requests entry of the Order submitted

herewith approving the admission, pro hac vice, of Steven E. Fox to represent Tiger as primary

counsel in connection with the above-captioned matter.
ME1 37232157v.1
Case 21-16520-JNP    Doc 21   Filed 08/16/21 Entered 08/16/21 11:31:28   Desc Main
                              Document     Page 3 of 3




 Dated: August 16, 2021               Respectfully Submitted,
        Newark, New Jersey
                                      /s/ Joseph Lubertazzi, Jr.
                                      Joseph Lubertazzi, Jr.
                                      McCARTER & ENGLISH, LLP
                                      100 Mulberry Street
                                      Newark, New Jersey 07102
                                      Telephone: (973) 622-4444
                                      E-mail: jlubertazzi@mccarter.com

                                      -and-

                                      Steven E. Fox
                                      Riemer & Braunstein LLP
                                      Times Square Tower, Suite 2506
                                      Seven Times Square
                                      New York, New York 10036
                                      Phone: (212) 789-3150
                                      Email: sfox@riemerlaw.com

                                      Counsel for Tiger Finance, LLC




ME1 37232157v.1
